

114 S1495 RS: Fairness for Crime Victims Act of 2015
U.S. Senate
2015-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 158114th CONGRESS1st SessionS. 1495[Report No. 114–87]IN THE SENATE OF THE UNITED STATESJune 3, 2015Mr. Toomey (for himself, Mr. Corker, Mr. Crapo, Ms. Ayotte, Mr. Hatch, Mr. Gardner, Mr. Johnson, Mr. Sessions, Mr. Perdue, Mr. Cotton, Mr. Portman, Mr. Enzi, Mr. Tillis, Mr. Lankford, Mr. Risch, Mr. Flake, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on the BudgetJuly 21, 2015Reported by Mr. Enzi, without amendmentA BILLTo curtail the use of  changes in mandatory programs affecting the Crime Victims Fund to inflate
			 spending.
	
 1.Short titleThis Act may be cited as the Fairness for Crime Victims Act of 2015. 2.Point of order against certain changes in mandatory programs affecting the Crime Victims Fund (a)FindingsCongress finds that—
 (1)the Crime Victims Fund was created in 1984, with the support of overwhelming bipartisan majorities in the House of Representatives and the Senate and the support of President Ronald Reagan, who signed the Victims of Crime Act of 1984 (Public Law 98–473) into law;
 (2)the Crime Victims Fund was created based on the principle that funds the Federal Government collects from those convicted of crime should be used to aid those who have been victimized by crime;
 (3)the Crime Victims Fund is funded from fines, penalties, and forfeited bonds in Federal court and private donations;
 (4)the Crime Victims Fund receives no taxpayer dollars; (5)Federal law provides that funds deposited into the Crime Victims Fund shall be used to provide services to victims of crime in accordance with the Victims of Crime Act of 1984;
 (6)the Victims of Crime Act of 1984 gives priority to victims of child abuse, sexual assault, and domestic violence;
 (7)since fiscal year 2000, Congress has been taking funds collected by the Crime Victims Fund and not disbursing the full amount provided for under the Victims of Crime Act of 1984;
 (8)over $10,000,000,000 has been withheld from victims of child abuse, sexual assault, domestic violence, and other crimes;
 (9)from fiscal year 2010 through fiscal year 2014, the Crime Victims Fund collected $12,000,000,000, but Congress disbursed only $3,600,000,000 (or 30 percent) to crime victims;
 (10)under budget rules, Congress represents that the money it has already spent in prior years is still in the Crime Victims Fund and available for victims of crime;
 (11)Congress concludes that it is time to restore fairness to crime victims; and (12)Congress concludes that henceforth, funds collected by the Crime Victims Fund should be used for services to crime victims in accordance with the Victims of Crime Act of 1984.
 (b)AmendmentTitle IV of the Congressional Budget Act of 1974 (2 U.S.C. 651 et seq.) is amended by adding at the end the following:
				
					CAdditional limitations on budgetary and appropriations legislation
						441.Point of order against changes in mandatory programs affecting the Crime Victims Fund
 (a)DefinitionsIn this section— (1)the term CHIMP means a provision that—
 (A)would have been estimated as affecting direct spending or receipts under section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 902) (as in effect prior to September 30, 2002) if the provision was included in legislation other than appropriation Acts; and
 (B)results in a net decrease in budget authority in the current year or the budget year, but does not result in a net decrease in outlays over the period of the total of the current year, the budget year, and all fiscal years covered under the most recently adopted concurrent resolution on the budget;
 (2)the term Crime Victims Fund means the Crime Victims Fund established under section 1402 of the Victims of Crime Act of 1984 (42 U.S.C. 10601); and
 (3)the term 3-year average amount means the annual average amount that was deposited into the Crime Victims Fund during the 3-fiscal-year period beginning on October 1 of the fourth fiscal year before the fiscal year to which a CHIMP affecting the Crime Victims Fund applies.
								(b)Point of order in the Senate
 (1)In generalWhen the Senate is considering a bill or joint resolution making appropriations for a fiscal year, or an amendment thereto, amendment between the Houses in relation thereto, conference report thereon, or motion thereon, if a point of order is made by a Senator against a provision containing a CHIMP that, if enacted, would cause the amount available for obligation during the fiscal year from the Crime Victims Fund to be less than the 3-year average amount, and the point of order is sustained by the Chair, that provision shall be stricken from the measure and may not be offered as an amendment from the floor.
 (2)Form of the point of orderA point of order under paragraph (1) may be raised by a Senator as provided in section 313(e). (3)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, a bill or joint resolution, upon a point of order being made by any Senator pursuant to paragraph (1), and such point of order being sustained, such material contained in such conference report or House amendment shall be stricken, and the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion in the Senate shall be debatable. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this subsection), no further amendment shall be in order.
 (4)Supermajority waiver and appealIn the Senate, this subsection may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chose and sworn. An affirmative vote of three-fifths of Members of the Senate, duly chosen and sworn shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this subsection.
 (5)DeterminationFor purposes of this subsection, budgetary levels shall be determined on the basis of estimates provided by the Chairman of the Committee on the Budget of the Senate.
								(c)Point of order in the House of Representatives
 (1)In generalA provision in a bill or joint resolution making appropriations for a fiscal year that proposes a CHIMP that, if enacted, would cause the amount available for obligation during the fiscal year from the Crime Victims Fund to be less than the 3-year average amount shall not be in order in the House of Representatives.
 (2)Amendments and conference reportsIt shall not be in order in the House of Representatives to consider an amendment to, or a conference report on, a bill or joint resolution making appropriations for a fiscal year if such amendment thereto or conference report thereon proposes a CHIMP that, if enacted, would cause the amount available for obligation during the fiscal year from the Crime Victims Fund to be less than the 3-year average amount.
 (3)DeterminationFor purposes of this subsection, budgetary levels shall be determined on the basis of estimates provided by the Chairman of the Committee on the Budget of the House of Representatives..
 (c)Technical and conforming amendmentThe table of contents in section 1(b) of the Congressional Budget Act of 1974 is amended by inserting after the item relating to section 428 the following:
				Part C—Additional limitations on budgetary and appropriations legislationSec. 441. Point of order against changes in mandatory programs affecting the Crime Victims Fund..July 21, 2015Reported without amendment